 



EXECUTION VERSION
 
PUT OPTION AGREEMENT

dated as of February 12, 2007
among
THE HARTFORD FINANCIAL SERVICES GROUP, INC.
GLEN MEADOW ABC TRUST
and
LASALLE BANK NATIONAL ASSOCIATION,
as Put Option Calculation Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS; INTERPRETATION
    1  
Section 1.1. Definitions
    1  
Section 1.2. Interpretations
    6  
 
       
ARTICLE II PUT OPTION; TERM
    7  
Section 2.1. Grant of Put Option
    7  
Section 2.2. Termination of Put Option Agreement
    7  
 
       
ARTICLE III EXERCISE OF PUT OPTION; REDEMPTION
    9  
Section 3.1. Exercise
    9  
Section 3.2. Set-Off Against Designated Amount
    11  
 
       
ARTICLE IV PUT OPTION PREMIUM
    11  
Section 4.1. Put Option Premium
    11  
Section 4.2. Calculation of Put Option Premium
    12  
 
       
ARTICLE V OBLIGATIONS ABSOLUTE
    13  
Section 5.1. Obligations Absolute
    13  
Section 5.2. No Waiver
    13  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    14  
Section 6.1. Representations of the ABC Trust
    14  
Section 6.2. Representations of The Hartford
    15  
 
       
ARTICLE VII MISCELLANEOUS
    16  
Section 7.1. Inconsistency
    16  
Section 7.2. Binding Effect
    16  
Section 7.3. Amendments
    16  
Section 7.4. Assignment
    16  
Section 7.5. Notices
    17  
Section 7.6. Governing Law
    18  
Section 7.7. Jurisdiction
    18  
Section 7.8. Counterparts
    18  
Section 7.9. Severability
    18  
Section 7.10. Limitation of Liability
    19  
Section 7.11. Third-Party Beneficiaries
    19  
 
       
ANNEX A            FORM OF PUT NOTICE
       

-i-



--------------------------------------------------------------------------------



 



     PUT OPTION AGREEMENT, dated as of February 12, 2007 (this “Agreement”),
among THE HARTFORD FINANCIAL SERVICES GROUP, INC., a Delaware corporation (“The
Hartford”), GLEN MEADOW ABC TRUST, a Delaware statutory trust (the “ABC Trust”),
and LASALLE BANK NATIONAL ASSOCIATION, a national banking association, as
calculation agent (the “Put Option Calculation Agent”).
     WHEREAS, The Hartford may decide to issue The Hartford’s Income Capital
Obligation Notes due 2067 (the “ICONs”) under a junior subordinated indenture
(the “Indenture”), dated as of February 12, 2007, between The Hartford and
LaSalle Bank National Association, as trustee; and
     WHEREAS, The Hartford and the ABC Trust desire to enter into a binding
agreement pursuant to which The Hartford will have the right to sell, at its
option, the ICONs, if and when issued, in a maximum aggregate amount not to
exceed $500,001,000 to the ABC Trust, and the ABC Trust will have an obligation
to purchase such ICONs, if and when issued, upon The Hartford’s exercise of its
option and upon satisfaction of the other terms and conditions specified herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
Definitions; Interpretation
Section 1.1. Definitions.
In this Agreement:
     “30/360 Basis” means a calculation for the relevant Distribution Period or
other period based on the number of days in the Distribution Period or other
period divided by 360 (the number of days to be calculated on the basis of a
year of 360 days with twelve 30-day months).
     “Actual/360 Basis” means a calculation for the relevant Distribution Period
or other period where the actual number of days in the Distribution Period or
such other period in respect of which the calculation is being made is divided
by 360.
     “Agreement” has the meaning specified in the preamble to this Agreement.
     “ABC Trust” has the meaning specified in the preamble to this Agreement.
     “ABC Trustee” has the meaning specified in the ABC Trust Declaration.

 



--------------------------------------------------------------------------------



 



     “ABC Trust Declaration” means the Fourth Amended and Restated Declaration
of Trust of Glen Meadow ABC Trust, dated as of February 12, 2007, among Merrill
Lynch, Pierce, Fenner & Smith Incorporated, a Delaware company, as depositor,
LaSalle Bank National Association, a national banking association, as ABC
Trustee, LaSalle National Trust Delaware, a national banking association with
its principal place of business in the state of Delaware, as Delaware trustee,
and LaSalle Bank National Association, a national banking association, as Tax
Matters Administrator.
     “ABC Trust Expense Reimbursement Agreement” means the ABC Trust Expense
Reimbursement Agreement, dated as of February 12, 2007, between The Hartford and
the ABC Trust.
     “ABC Trust Securities” has the meaning specified in the ABC Trust
Declaration.
     “Actual Exercise Amount” has the meaning specified in Section 3.1(d).
     “Asset Swap Contract” has the meaning specified in the ABC Trust
Declaration.
     “Asset Swap Counterparty” means Merrill Lynch International, or any
substitute or replacement asset swap counterparty that enters into a replacement
Asset Swap Contract with the ABC Trust.
     “Available Asset Swap Reduction Proceeds” has the meaning specified in
Section 3.1(d).
     “Bankruptcy Event” means, in respect of any Person, that the Person
institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition
(A) results in a judgment or insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation or (B) is
not dismissed, discharged, stayed or restrained in each case within 30 days of
the institution or presentation thereof.
     “Break-Funding Payment” has the meaning specified in the Asset Swap
Contract.
     “Business Day” has the meaning specified in the ABC Trust Declaration.
     “Cash Settlement Amount” has the meaning specified in the Asset Swap
Contract.
     “Designated Amount” has the meaning specified in Section 3.1(b).
     “Designated Assets” has the meaning specified in the Asset Swap Contract.

-2-



--------------------------------------------------------------------------------



 



     “Distribution Date” has the meaning specified in the ABC Trust Declaration.
     “Distribution Period” has the meaning specified in the ABC Trust
Declaration.
     “Eligible Assets” has the meaning specified in the ABC Trust Declaration.
     “Face Amount” has the meaning specified in the ABC Trust Declaration.
     “Financing Trusts” means the ABC Trust and the Pass-Through Trust (as
defined in the Pass-Through Trust Declaration).
     “Fixed Rate Period” means the period commencing on February 12, 2007 and
ending on February 15, 2017.
     “Floating Rate Period” means the period commencing on February 15, 2017 and
ending on February 12, 2067.
     “Floating Rate Payment” has the meaning specified in the Asset Swap
Contract.
     “The Hartford” has the meaning specified in the preamble to this Agreement.
     “ICONs Purchase Price” has the meaning specified in Section 3.1(e).
     “ICONs” has the meaning specified in the preamble to this Agreement.
     “Indenture” has the meaning specified in the preamble to this Agreement.
     “Interest Rate Swap Contract” has the meaning specified in the ABC Trust
Declaration.
     “Interest Rate Swap Counterparty” means Merrill Lynch Capital Services, or
any substitute or replacement interest rate swap counterparty that enters into a
replacement Interest Rate Swap Contract with the ABC Trust.
     “LIBOR” means the London Interbank Offered Rate, a widely used benchmark or
reference rate for short-term interest rates. It represents the rate of interest
at which banks borrow funds from other banks, in marketable size, in the London
interbank market.
     “London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London.
     “Majority in Face Amount” has the meaning specified in the ABC Trust
Declaration.

-3-



--------------------------------------------------------------------------------



 



     “Make-Whole Redemption Amount” has the meaning specified in the Indenture.
     “Notional Amount” has the meaning specified in the Asset Swap Contract.
     “Pass-Through Trust” has the meaning specified in the ABC Trust
Declaration.
     “Pass-Through Trust Declaration” means the Third Amended and Restated
Declaration of Trust of Glen Meadow Pass-Through Trust, dated as of February 12,
2007, among Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware
company, as depositor, LaSalle Bank National Association, a national banking
association, as trustee, and LaSalle National Trust Delaware, a national banking
association with its principal place of business in the state of Delaware, as
Delaware trustee.
     “Person” means a legal person, including any individual, corporation,
association, partnership (general or limited), joint venture, trust, estate,
limited liability company, or other legal entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
     “Proceedings” has the meaning specified in Section 7.7.
     “Property Account” has the meaning specified in the ABC Trust Declaration.
     “Put Notice” means a written notice substantially in the form attached as
Annex A.
     “Put Option” has the meaning specified in Section 2.1(a).
     “Put Option Calculation Agent” has the meaning specified in the preamble to
this Agreement.
     “Put Option Premium” has the meaning specified in Section 4.1.
     “Put Option Premium Certificate” has the meaning specified in
Section 4.2(a).
     “Put Option Termination Date” has the meaning specified in Section 2.2(a).
     “Securities Act” means the United States Securities Act of 1933, as
amended.
     “Settlement Date” has the meaning specified in Section 3.1(a).
     “6-Month LIBOR” means, with respect to a Distribution Period, the rate for
deposits in U.S. dollars for a 6-month period that appears on Telerate Page 3750
as of 11:00 a.m., London time, on the day that is two London Banking Days
preceding the first day of such Distribution Period. If such rate does not
appear on Telerate Page 3750, the rate for the first day of such Distribution
Period will be determined on the basis of the rates at which deposits in U.S.
dollars are offered by four major banks in the London

-4-



--------------------------------------------------------------------------------



 



interbank market at approximately 11:00 a.m., London time, on the day that is
two London Banking Days preceding the first day of such Distribution Period to
prime banks in the London interbank market for a period of 6-months commencing
on the first day of such Distribution Period and in a principal amount of not
less than a representative amount. The Asset Swap Counterparty or the Put Option
Calculation Agent, as the case may be as specified under this Agreement, will
request the principal London office of each such four major banks to provide a
quotation of its rate. If at least two such quotations are provided, the rate
for the first day of such Distribution Period will be the arithmetic mean of
such quotations. If fewer than two quotations are provided, as requested, the
rate for the first day of such Distribution Period will be the arithmetic mean
of the rates quoted by major banks in New York City, selected by the Asset Swap
Counterparty or the Put Option Calculation Agent, as the case may be as
specified under this Agreement, at approximately 11:00 a.m., New York City time,
on the first day of such Distribution Period for loans in U.S. dollars to
leading European banks for a 6-month period commencing on the first day of such
Distribution Period and in a representative amount.
     “Special Event” has the meaning specified in the Indenture.
     “Special Event Make-Whole Redemption Amount” has the meaning specified in
the Indenture.
     “Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. Section 3801 et seq.
     “Swap Contracts” has the meaning specified in the ABC Trust Declaration.
     “Swap Counterparties” has the meaning specified on the ABC Trust
Declaration.
     “Swap Renewal Date” has the meaning specified in the Asset Swap Contract.
     “Telerate Page 3750” means the display page so designated on the
Moneyline/Telerate Service (or such other page as may replace that page on that
service, or such other service as may be nominated as the information vendor,
for the purpose of displaying rates or prices comparable to London interbank
offered rates for U.S. dollar deposits).
     “Termination Payment” has the meaning specified in Section 2.2(c).
     “3-Month LIBOR” means, with respect to a Distribution Period, the rate for
deposits in U.S. dollars for a 3-month period that appears on Telerate Page 3750
as of 11:00 a.m., London time, on the day that is two London Banking Days
preceding the first day of such Distribution Period. If such rate does not
appear on Telerate Page 3750, the rate for that Distribution Period will be
determined on the basis of the rates at which

-5-



--------------------------------------------------------------------------------



 



deposits in U.S. dollars are offered by four major banks in the London interbank
market at approximately 11:00 a.m., London time, on the day that is two London
Banking Days preceding the first day of such Distribution Period to prime banks
in the London interbank market for a period of 3-months commencing on the first
day of such Distribution Period and in a principal amount of not less than a
representative amount. The Asset Swap Counterparty or the Put Option Calculation
Agent, as the case may be as specified under this Agreement, will request the
principal London office of each such four major banks to provide a quotation of
its rate. If at least two such quotations are provided, the rate for that
Distribution Period will be the arithmetic mean of such quotations. If fewer
than two quotations are provided, as requested, the rate for that Distribution
Period will be the arithmetic mean of the rates quoted by major banks in New
York City, selected by the Asset Swap Counterparty or the Put Option Calculation
Agent, as the case may be as specified under this Agreement, at approximately
11:00 a.m., New York City time, on the first day of such Distribution Period for
loans in U.S. dollars to leading European banks for a 3-month period commencing
on the first day of such Distribution Period and in a representative amount.
     “Trust Termination Date” has the meaning specified in the ABC Trust
Declaration.
     “Unexercised Portion” means, at any time, the maximum aggregate amount of
ICONs that The Hartford may require the ABC Trust to purchase at that time
pursuant to this Agreement, which maximum aggregate amount shall equal
$500,001,000 as of the date of this Agreement, and thereafter shall equal at any
time (i) the aggregate Face Amount of the ABC Trust Securities at that time less
(ii) the aggregate amount of ICONs held by the ABC Trust at such time.
     Section 1.2. Interpretations.
     In this Agreement, except where the context otherwise requires:
     (a) any reference to this Agreement or any other agreement or document
shall be construed as a reference to this Agreement or such other agreement or
document, as applicable, as the same may have been, or may from time to time be,
amended, varied, novated or supplemented in accordance with its terms;
     (b) any reference to a statute or regulation shall be construed as a
reference to such statute or regulation as the same may have been, or may from
time to time be, amended, varied, novated or supplemented in accordance with its
terms;
     (c) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
clause or other subdivision, and references to “Articles”, “Sections” and
“Annexes” refer to Articles or Sections of, or Annexes to, this Agreement except
as otherwise expressly provided;

-6-



--------------------------------------------------------------------------------



 



     (d) the word “including” shall be deemed to be followed by the words
“without limitation”;
     (e) any definition shall be equally applicable to both the singular and
plural forms of the defined term;
     (f) headings contained in this Agreement are inserted for convenience of
reference only and do not affect the interpretation of this Agreement or any
provision hereof; and
     (g) whenever in this Agreement any Person is named or referred to, the
successors and assigns of such Persons shall be deemed to be included.
ARTICLE II
Put Option; Term
     Section 2.1. Grant of Put Option.
     (a) The ABC Trust hereby grants to The Hartford the right, in its sole
discretion, to require the ABC Trust to purchase ICONs in any Designated Amount
on the terms specified in this Agreement (the “Put Option”). The ABC Trust
agrees that it shall purchase at the ICONs Purchase Price, upon each exercise of
the Put Option, in whole or in part, as provided in Section 3.1, ICONs from The
Hartford in accordance with the applicable Put Notice and subject to the terms
and conditions provided herein.
     (b) The Put Option created hereby shall remain in effect and be
exercisable, in whole or in part, in accordance with the terms of this Agreement
at any time and from time to time prior to the termination of this Agreement
pursuant to Section 2.2. The failure to pay any Put Option Premium due hereunder
shall not constitute a breach or a default of this Agreement unless such failure
continues unremedied for a period of three Business Days following the delivery
of notice of such failure to The Hartford by the Asset Swap Counterparty, the
Interest Rate Swap Counterparty, or the ABC Trustee.
     Section 2.2. Termination of Put Option Agreement.
     (a) The Put Option Agreement shall terminate on the earliest to occur of
(the “Put Option Termination Date”):
     (i) the date on which this Agreement is terminated by The Hartford as
provided in Section 2.2(b);
     (ii) the date on which this Agreement is terminated by The Hartford as
provided in Section 2.2(c);

-7-



--------------------------------------------------------------------------------



 



     (iii) the third Business Day following the delivery of notice to The
Hartford by the Asset Swap Counterparty, the Interest Rate Swap Counterparty or
the ABC Trustee of any failure by The Hartford to pay the Put Option Premium or
any amount due under the ABC Trust Expense Reimbursement Agreement, or any
interest payment due under any ICONs (other than permitted interest deferral on
the ICONs), if The Hartford has not cured such failure by (A) paying the accrued
and unpaid amount or (B) delivering a Put Notice with respect to the entire
Unexercised Portion which Put Notice specifies a Settlement Date within 10
Business Days from the date of delivery of notice of such failure;
     (iv) the failure by The Hartford upon the occurrence of a termination of
the Asset Swap Contract, to either (A) cause a replacement Asset Swap
Counterparty to be engaged or (B) to exercise any of its other options upon such
termination as set forth in Section 11.4(d) of the ABC Trust Declaration, in
either case on or prior to the Swap Renewal Date or the 30th day following the
termination of the Asset Swap Contract, as applicable;
     (v) the date on which any Bankruptcy Event occurs with respect to The
Hartford;
     (vi) any Trust Termination Date (other than one arising as a result of any
matter specified in any other clause of this Section 2.2(a));
     (vii) the date on which the aggregate Face Amount of the ABC Trust
Securities falls below $20,000,000; or
     (viii) the Settlement Date on which the Put Option is exercised in full or
on the third Business Day following the delivery of written notice to The
Hartford by the Asset Swap Counterparty, the Interest Rate Swap Counterparty or
the ABC Trustee after any failure by The Hartford to deliver ICONs to be issued
on such a Settlement Date.
     (b) The Hartford shall have the right to terminate this Agreement effective
on any Business Day occurring at any time on or after February 15, 2017 by
delivering notice of such termination not less than 30 days prior to the
designated Put Option Termination Date.
     (c) The Hartford shall have the right to terminate this Agreement effective
on any Business Day occurring at any time prior to February 15, 2017 by
delivering at least 30 days’ irrevocable written notice prior to the designated
Put Option Termination Date, provided that no such termination shall be
effective if any ICONs are outstanding unless the applicable Put Option
Termination Date is also the “Redemption Date” for a valid redemption of all
outstanding ICONs in accordance with the Indenture.
     (d) If this Agreement is terminated prior to February 15, 2017 pursuant to
Sections 2.2(a)(ii), (iii), or (iv) above, The Hartford shall pay to the ABC
Trust a termination

-8-



--------------------------------------------------------------------------------



 



payment (the “Termination Payment”) equal to (x) the Special Event Make-Whole
Redemption Amount in the case of a termination pursuant to Section 2.2(a)(ii)
within 180 days of a Special Event so long as The Hartford is not in default on
its obligations under this Agreement or the ABC Expense Reimbursement Agreement
at the time it delivers notice of such termination or (y) the Make-Whole
Redemption Amount at any other such time, in each of cases (x) and (y) as if
applied to the redemption of a principal amount of ICONs corresponding to the
Unexercised Portion as of the Put Option Termination Date.
ARTICLE III
Exercise of Put Option; Redemption
     Section 3.1. Exercise.
     (a) Put Notice. The Hartford may, in its sole discretion, exercise the Put
Option, in whole or in part, at any time and from time to time, by delivering a
Put Notice to the ABC Trustee, with a copy to the Asset Swap Counterparty, in
the form attached as Annex A hereto, specifying (i) a settlement date (each, a
“Settlement Date”), that falls on any Business Day prior to the Trust
Termination Date that is at least five Business Days after the date on which the
Put Notice is delivered to the ABC Trustee, (ii) the Designated Amount, and
(iii) the account of The Hartford to which The Hartford wishes the ABC Trust to
deliver the applicable ICONs Purchase Price.
     (b) Designated Amount. The Hartford may, in its sole discretion, elect to
exercise the Put Option in any amount (the “Designated Amount”) that is equal to
either (x) $50,000,000 or an integral multiple of $1,000,000 in excess thereof
or (y) the Unexercised Portion.
     (c) Reduction Notice and Application of Proceeds. On the day that it
receives any Put Notice, the ABC Trustee shall reduce the Notional Amount of the
Asset Swap Contract by an amount sufficient to pay the ICONs Purchase Price on
the Settlement Date by delivering written notice to the Asset Swap Party,
substantially in the form of Exhibit F to the ABC Trust Declaration. In
accordance with the terms of the ABC Trust Declaration, the ABC Trustee shall
apply all proceeds in connection with the reduction of the Notional Amount of
the Asset Swap Contract (including proceeds from any sale of Designated Assets
by the ABC Trust, any related Cash Settlement Amounts paid by the Asset Swap
Counterparty or the proceeds then available from the exercise of remedies
against the Asset Swap Counterparty in connection with any failure to pay any
related Cash Settlement Amount) deposited in the Property Account pursuant to
Section 5 of the Asset Swap Contract to pay the ICONs Purchase Price on the
Settlement Date.
     (d) ICONs to be Delivered. On each Settlement Date, the Hartford shall
issue and deliver to the ABC Trust against payment of the ICONs Purchase Price,
ICONs in an aggregate principal amount (the “Actual Exercise Amount”) equal to
the lesser of (x) the Designated

-9-



--------------------------------------------------------------------------------



 



Amount specified in the applicable Put Notice and (y) the aggregate amount of
ICONs that may be purchased with the proceeds (“Available Asset Swap Reduction
Proceeds”) received by the ABC Trust in connection with the reduction in the
Notional Amount of the Asset Swap Contract pursuant to the written notice
contemplated by Section 3.1(c) (including proceeds from any sale of Designated
Assets by the ABC Trust, any related Cash Settlement Amounts paid by the Asset
Swap Counterparty or the proceeds then available from the exercise of remedies
against the Asset Swap Counterparty in connection with any failure to pay any
related Cash Settlement Amount). The ICONs shall be delivered free and clear of
any defect in title, together with all transfer and registration documents (or
all notices, instructions or other communications) as are necessary to convey
title to the ICONs to the ABC Trust (or its nominee) and cause them to be
protected purchasers (within the meaning of the New York Uniform Commercial
Code) of the ICONs.
     (e) ICONs Purchase Price.
     (i) The purchase price payable by the ABC Trust in respect of each ICON
(the “ICONs Purchase Price”) will equal:
     (A) the Actual Exercise Amount; minus
     (B) an amount equal to any Break-Funding Payment due from the ABC Trust to
the Asset Swap Counterparty under the terms of the Asset Swap Contract; plus
     (C) an amount equal to any Break-Funding Payment due from the Asset Swap
Counterparty to the ABC Trustee under the Asset Swap Contract; minus
     (D) any unpaid Put Option Premium then due pursuant to Article IV hereto or
any amount then due under the ABC Trust Reimbursement Agreement.
     (ii) The ABC Trust shall pay the ICONs Purchase Price to The Hartford prior
to 3:00 p.m., New York time, on the applicable Settlement Date to the account of
The Hartford specified in the applicable Put Notice.
     (f) Number of Put Option Exercises. There is no limitation on the number of
times The Hartford may put the ICONs to the ABC Trust pursuant to and in
accordance with the terms of this Agreement, other than any limit resulting from
the minimum Designated Amount specified in Section 3.1(b).
     (g) Failure to Raise Sufficient Available Asset Swap Reduction Proceeds. In
the event that Available Asset Swap Reduction Proceeds on any Settlement Date
are not sufficient to permit the purchase of the Designated Amount of ICONs
because of a default by the Asset Swap Counterparty in the performance of its
obligations under the Asset Swap Contract, the ABC

-10-



--------------------------------------------------------------------------------



 



Trustee will promptly deliver notice of such default to the Asset Swap
Counterparty and, if such default is not cured within the time provided in the
Asset Swap Contract and The Hartford requests that the ABC Trustee terminate the
Asset Swap Contract, the ABC Trustee will terminate the Asset Swap Contract and
the parties will follow the procedures set forth in Section 11.4 of the ABC
Trust Declaration.
     Section 3.2. Set-Off Against Designated Amount.
     Payment of the ICONs Purchase Price by the ABC Trust shall be made as
provided in Section 3.1 without setoff, claim, recoupment, deduction or
counterclaim except as specified in Section 3.1 (e) above.
ARTICLE IV
Put Option Premium
     Section 4.1. Put Option Premium.
     In consideration of the ABC Trust’s agreement to purchase the ICONs upon
the exercise of the Put Option in accordance with the terms of this Agreement,
The Hartford will pay to the ABC Trust, in U.S. dollars payable in arrears by
10:00 A.M. New York City time on each Distribution Date in respect of the
Distribution Period ending on such Distribution Date, a premium (the “Put Option
Premium,”) in an amount equal to:
     (a) to the amount by which either:
     (i) for any Distribution Period during the Fixed Rate Period for the ABC
Trust Securities, the sum of:
     (A) an amount equal to 6-month LIBOR for the applicable Distribution Period
applied to the average daily Unexercised Portion during such Distribution
Period, on an Actual/360 Basis; plus
     (B) an amount equal to 1.155% per annum applied to average daily
Unexercised Portion during such Distribution Period, on a 30/360 Basis;
or
     (ii) for any Distribution Period during the Floating Rate Period for the
ABC Trust Securities, the sum of:

-11-



--------------------------------------------------------------------------------



 



     (A) an amount equal to 3-month LIBOR for the applicable Distribution Period
applied to the average daily Unexercised Portion during such Distribution
Period, on an Actual/360 Basis; plus
     (B) 2.125% per annum applied to the average daily Unexercised Portion
during such Distribution Period, on an Actual/360 Basis;
     exceeds:
     (b) the Floating Rate Payment due under the terms of the Asset Swap
Contract for such Distribution Period (or that would have been due thereunder if
the Asset Swap Contract had been in effect as of the date of determination).
     Section 4.2. Calculation of Put Option Premium.
     (a) The Put Option Premium payable on any Distribution Date shall be
calculated by the Put Option Calculation Agent (subject to paragraph (c) below)
and delivered by the Put Option Calculation Agent in a certificate setting forth
the calculation thereof (the “Put Option Premium Certificate”) to The Hartford
no later than 3:00 p.m., New York City time, on the Business Day prior to the
Distribution Date on which such payment is due.
     (b) With respect to each Distribution Period, the Put Option Calculation
Agent shall, on a timely basis, request in writing that the Asset Swap
Counterparty provide written notice to the Put Option Calculation Agent of the
Floating Rate Payment due under the terms of the Asset Swap Contract with
respect to such Distribution Period and 3-Month LIBOR or 6-Month LIBOR, as
applicable.
     (c) The establishment of the Floating Rate Payment and 3-Month LIBOR or
6-Month LIBOR, as applicable, for each Distribution Period by the Asset Swap
Counterparty shall (in the absence of manifest error) be final and binding;
provided, however, that if the Asset Swap Counterparty fails to deliver notice
of the Floating Rate Payment and 3-Month LIBOR or 6-Month LIBOR for such
Distribution Period or the Asset Swap Contract is not then in effect, the Put
Option Calculation Agent shall establish the Floating Rate Payment and 3-Month
LIBOR or 6-Month LIBOR, as applicable.
     (d) The Put Option Calculation Agent will notify the Financing Trusts and
The Hartford of 3-Month LIBOR or 6-Month LIBOR as soon as possible after its
determination but in no event later than the fourth Business Day after its
determination.

-12-



--------------------------------------------------------------------------------



 



ARTICLE V
Obligations Absolute
     Section 5.1. Obligations Absolute.
     The ABC Trust acknowledges that the obligations of the ABC Trust undertaken
under this Agreement are absolute, irrevocable and unconditional irrespective of
any circumstances whatsoever, including any defense otherwise available to the
ABC Trust, in equity or at law, including the defense of fraud, any defense
based on the failure of The Hartford to disclose any matter, whether or not
material, to the ABC Trust or any other person, and any defense of breach of
warranty or misrepresentation, and irrespective of any other circumstance which
might otherwise constitute a legal or equitable discharge or defense under any
and all circumstances. The enforceability and effectiveness of this Agreement
and the liability of the ABC Trust, and the rights, remedies, powers and
privileges of The Hartford under this Agreement shall not be affected, limited,
reduced, discharged or terminated, and the ABC Trust hereby expressly waives, to
the fullest extent permitted by applicable law, any defense now or in the future
arising by reason of:
     (i) the illegality, invalidity or unenforceability of all or any part of
the ABC Trust Declaration;
     (ii) any action taken by The Hartford or omission to act;
     (iii) any change in the direct or indirect ownership or control of The
Hartford or of any shares or ownership interests thereof; and
     (iv) any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge or defense of or for the ABC Trust;
provided, however, that, notwithstanding the provisions of this Section 5.1, the
ABC Trust shall have no further obligations under this Agreement after the
termination of the Put Option. The breach of any covenant, representation or
warranty made in this Agreement by the ABC Trust shall not terminate the Put
Option or limit the rights of The Hartford hereunder.
     Section 5.2. No Waiver.
     For the avoidance of doubt, so long as the Put Option has not terminated,
no failure or delay by The Hartford in exercising its rights hereunder shall
operate as a waiver of its rights hereunder except as specifically provided in
this Agreement, including in respect of the notice periods and payment dates
specified in Section 3.1.

-13-



--------------------------------------------------------------------------------



 



ARTICLE VI
Representations and Warranties
     Section 6.1. Representations of the ABC Trust.
     The ABC Trust represents and warrants to The Hartford that, as of the date
hereof:
     (a) the ABC Trust is duly organized and validly existing under the
Statutory Trust Act and has the power and authority to own its assets and to
conduct its activities;
     (b) its entry into, exercise of its rights and/or performance of or
compliance with its obligations under this Agreement do not and will not violate
(1) any law to which it is subject, (2) any of its constituent documents or
(3) any agreement to which it is a party or which is binding on it or its
assets, which violation (in the case of clause (1) and (3)) is material relative
to the expected benefits to the parties of this Agreement;
     (c) it has the power to enter into, and to exercise its rights and perform
and comply with its obligations under, this Agreement and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement;
     (d) it will obtain and maintain in effect and comply with the terms of all
necessary consents, registrations and the like of or with any government or
other regulatory body or authority applicable to this Agreement;
     (e) its obligations under this Agreement are valid, binding and enforceable
at law, subject to applicable bankruptcy, reorganization, moratorium, insolvency
and other similar laws affecting creditors’ rights generally and to general
principles of equity and the discretion of the court (regardless of whether the
enforcement of such remedies is considered in a proceeding in equity or at law);
     (f) it is not in default under any agreement to which it is a party or by
which it or its assets is or are bound and no litigation, arbitration or
administrative proceedings are current or pending, which default, litigation,
arbitration or administrative proceedings are material in the context of this
Agreement;
     (g) it is not necessary in order to ensure the validity, effectiveness,
performance or enforceability of this Agreement that any document be filed,
registered or recorded in any public office or elsewhere;
     (h) no consent, approval, authorization or order of any court or
governmental authority, agency, commission or commissioner or other regulatory
authority is required for the consummation by the ABC Trust of the transactions
contemplated by this Agreement; and

-14-



--------------------------------------------------------------------------------



 



     (i) assuming compliance with the transfer restrictions with respect to the
ABC Trust Securities specified in the ABC Trust Declaration, the ABC Trust is
not required to register with the Securities and Exchange Commission as an
investment company under the Investment Company Act of 1940, as amended.
     Section 6.2. Representations of The Hartford.
     The Hartford represents and warrants to the ABC Trust that, as of the date
hereof:
     (a) it is duly incorporated and validly existing under the laws of the
State of Delaware and has the power and authority to own its assets and to
conduct its activities;
     (b) its entry into, exercise of its rights and/or performance of or
compliance with its obligations under this Agreement do not and will not violate
(1) any law to which it is subject, (2) any of its constituent documents or
(3) any agreement to which it is a party or which is binding on it or its
assets, which violation (in the case of clause (1) or (3)) is material relative
to the expected benefits to the parties of this Agreement;
     (c) it has the power to enter into, and to exercise its rights and perform
and comply with its obligations under, this Agreement and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement;
     (d) it will obtain and maintain in effect and comply with the terms of all
necessary consents, registrations and the like of or with any government or
other regulatory body or authority applicable to this Agreement;
     (e) its obligations under this Agreement are valid, binding and enforceable
at law, subject to applicable bankruptcy, reorganization, moratorium, insolvency
and other similar laws affecting creditors’ rights generally and to general
principles of equity and the discretion of the court (regardless of whether the
enforcement of such remedies is considered in a proceeding in equity or at law);
     (f) it is not in default under any agreement to which it is a party or by
which it or its assets is or are bound and no litigation, arbitration or
administrative proceedings are current or pending, which default, litigation,
arbitration or administrative proceedings are material in the context of this
Agreement;
     (g) it is not necessary in order to ensure the validity, effectiveness,
performance or enforceability of this Agreement that any document be filed,
registered or recorded in any public office or elsewhere other than those that
have been duly filed, registered or recorded and are in full force and effect;
     (h) no consent, approval, authorization or order of any court or
governmental authority, agency, commission or commissioner or other regulatory
authority is required for the

-15-



--------------------------------------------------------------------------------



 



consummation by The Hartford of the transactions contemplated by this Agreement
which consent, approval, authorization or order is material relative to the
expected benefits to the parties to this Agreement, and the sale of the ICONs to
the ABC Trust, pursuant to the terms hereof, need not be registered with the
Securities and Exchange Commission under the Securities Act; and
     (i) The ICONs are duly authorized for issuance and sale to the ABC Trust
pursuant to this Agreement and the Indenture.
ARTICLE VII
Miscellaneous
     Section 7.1. Inconsistency.
     If there is any inconsistency between any provision of this Agreement and
any other agreement, the provisions of this Agreement shall prevail to the
extent of such inconsistency but not otherwise.
     Section 7.2. Binding Effect.
     All agreements contained in this Agreement shall bind the successors,
assigns, receivers, trustees and representatives of the ABC Trust, The Hartford
and the Put Option Calculation Agent.
     Section 7.3. Amendments.
     So long as there remain any ABC Trust Securities outstanding, this
Agreement may be amended with the consent of the parties hereto, but only with
the consent of at least a Majority in Face Amount of the ABC Trust Securities
(provided that such consent shall not be required for any amendment (a) to cure
any ambiguity or correct any mistake, (b) to correct or supplement any provision
of this Agreement that may be defective or inconsistent with any other provision
of this Agreement or (c) that does not materially and adversely alter the
rights, terms and preferences of the ABC Trust Securities) and, at all times
prior to the termination of the Swap Contracts and payment in full of all
amounts due thereunder, of the Swap Counterparties.
     Section 7.4. Assignment.
     Neither the ABC Trust nor The Hartford may assign its rights or obligations
under this Agreement to any other person, except that The Hartford may assign
its rights and obligations under this Agreement to another person as a result of
a merger, consolidation or sale of substantially all of the assets of The
Hartford where The Hartford is not the surviving entity, so long as the
surviving entity assumes all of the rights and obligations of The Hartford under
this

-16-



--------------------------------------------------------------------------------



 



Agreement, whether by operation of law or by express agreement. Any purported
assignment in violation of this Section 7.4 shall be void. For the avoidance of
doubt, this Agreement does not prohibit The Hartford from entering into a
merger, consolidation or sale of all or substantially all of its assets.
     Section 7.5. Notices.
     (a) Any notice, request or other communication required or permitted to be
given hereunder shall be given in writing by delivering the same against receipt
therefor in person, by facsimile transmission (confirmed by mail), by registered
or certified mail or by nationally recognized overnight courier, addressed as
follows:
     If to The Hartford at:
The Hartford Financial Services Group, Inc.
Hartford Plaza
Hartford, Connecticut 06115-1900
Attention: General Counsel
Telephone: (860) 547-5000
Facsimile: (860) 547-5714
     If to the ABC Trust at:
Glen Meadow ABC Trust
c/o LaSalle Bank National Association
2600 W. Big Beaver Road
Suite 140
Troy, Michigan 48084
Attention: Specialized Products Group
Telephone: (248) 822-5907
Facsimile: (248) 816-4361
     If to the Put Option Calculation Agent at:
LaSalle Bank National Association
2600 W. Big Beaver Road
Suite 140
Troy, Michigan 48084
Attention: Specialized Products Group
Telephone: (248) 822-5907
Facsimile: (248) 816-4361
     (b) Any such notice shall be effective upon delivery, if delivered in
person; upon acknowledgement of receipt, if delivered by facsimile transmission
(confirmed by mail); on the

-17-



--------------------------------------------------------------------------------



 



fifth day after deposited in the mail, postage prepaid, if delivered by
registered or certified mail; and on the day after deposit with a nationally
recognized overnight courier, if delivered by overnight courier.
     Section 7.6. Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
     Section 7.7. Jurisdiction.
     Each of the parties hereto irrevocably submits to the non-exclusive
jurisdiction of the courts of the State of New York in respect of any action or
proceeding arising out of or in connection with this Agreement (“Proceedings”).
Each of the parties hereto irrevocably waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of the venue of any such Proceedings in the courts of the State of New York and
any claim that any Proceeding brought in any such court has been brought in an
inconvenient forum. Each of the ABC Trust and The Hartford agrees that it shall
at all times have an authorized agent in the State of New York upon whom process
may be served in connection with any Proceedings, and each of the ABC Trust and
The Hartford hereby authorizes and appoints CSC Corporation Service Company to
accept service of all legal process arising out of or connected with this
Agreement in the State of New York and service on such person shall be deemed to
be service on the ABC Trust or The Hartford, as the case may be. If for any
reason such person shall cease to act as agent for the service of process, each
of the ABC Trust and The Hartford shall promptly appoint another such agent, and
shall forthwith notify the other of such appointment. The submission to
jurisdiction reflected in this paragraph shall not (and shall not be construed
so as to) limit the right of any person to take Proceedings in any court of
competent jurisdiction, nor shall the taking of Proceedings in any one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by law.
     Section 7.8. Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
     Section 7.9. Severability.
     If any one or more of the provisions contained herein, or the application
thereof in any circumstances, is invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired or affected, it being intended that all of the ABC
Trust’s, The Hartford’s and the Put Option Calculation Agent’s rights and
privileges shall be enforceable to the fullest extent permitted by law.

-18-



--------------------------------------------------------------------------------



 



     Section 7.10. Limitation of Liability.
     It is expressly understood that (i) this Agreement is executed and
delivered by LaSalle Bank National Association as ABC Trustee, not individually
or personally but solely as ABC Trustee, in the exercise of the powers and
authority conferred and vested in it under the ABC Trust Declaration, (ii) each
of the representations, undertakings and agreements herein made on the part of
the ABC Trust is made and intended not as a personal representation, undertaking
or agreement by LaSalle Bank National Association but is made and intended for
the purpose for binding only the ABC Trust, and (iii) under no circumstances
shall LaSalle Bank National Association, as ABC Trustee, or LaSalle National
Trust Delaware, as Delaware Trustee of the ABC Trust, be personally liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the ABC Trust under this Agreement or any other document.
     Section 7.11. Third-Party Beneficiaries.
     The Swap Counterparties are intended third-party beneficiaries of
Section 7.3 and each may enforce such provision as if it was a party hereto.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Put Option
Agreement to be duly executed as of the day and year first above written.

            GLEN MEADOW ABC TRUST


By: LaSalle Bank National Association, not in its
individual capacity but solely as ABC Trustee
      By:   /s/ Robert H. Bockrath II         Name:   Robert H. Bockrath II     
  Title:   First Vice President     

            THE HARTFORD FINANCIAL SERVICES GROUP, INC.
      By:   /s/ John N. Giamalis         Name:   John N. Giamalis       
Title:   Senior Vice President and Treasurer     

            LASALLE BANK NATIONAL ASSOCIATION,
as Put Option Calculation Agent
      By:   /s/ Robert H. Bockrath II         Name:   Robert H. Bockrath II     
  Title:   First Vice President     

-20-



--------------------------------------------------------------------------------



 



FORM OF PUT NOTICE

     
To:
  Glen Meadow ABC Trust
 
  c/o LaSalle Bank National Association
 
  2600 W. Big Beaver Road
 
  Suite 140
 
  Troy, Michigan 48084
 
  Attention: Specialized Products Group
 
  Telephone: (248) 822-5907
 
  Facsimile: (248) 816-4361
 
   
To:
  Merrill Lynch International
 
  GMI Counsel
 
  Merrill Lynch World Headquarters
 
  4 World Financial Center, 12th Floor
 
  New York, NY 10080
 
  Attention: Marc Zindle, Swaps Group
 
  Telephone: (212) 449-5967
 
  Telecopy: 212-449-6993

Date:
Ladies and Gentlemen:
     We refer to the Put Option Agreement, dated as of February 12, 2007 (the
“Put Option Agreement”), among The Hartford Financial Services Group, Inc., Glen
Meadow ABC Trust and LaSalle Bank National Association, as calculation agent.
Terms defined therein shall have the same respective meanings herein.
     This notice is a Put Notice for the purposes of Section 3.1(a) of the Put
Option Agreement.
     The Designated Amount with respect to this exercise shall be $___ (which
must be equal to either (x) $50,000,000 or an integral multiple of $1,000,000 in
excess thereof or (y) the Unexercised Portion). The Settlement Date with respect
to this exercise shall be                      (which must be any Business Day
that is at least five Business Days after the date on which this Put Notice is
delivered to the ABC Trustee). We hereby require you to pay the ICONs Purchase
Price as provided in Section 3.1 of the Put Option Agreement, to the following
account:
                                                                                .

B-1



--------------------------------------------------------------------------------



 



                  Yours faithfully,    
 
                THE HARTFORD FINANCIAL SERVICES GROUP, INC.    
 
           
 
  By:        
 
                Name:         Title:    

-2-